UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                            )
PRISON LEGAL NEWS,                          )
                                            )
                             Plaintiff,     )
                                            )
       v.                                   )    Civil Action No. 05-1812 (RBW)
                                            )
CHARLES E. SAMUELS, JR., 1 Director,        )
Federal Bureau of Prisons,                  )
                                            )
                             Defendant.     )
__________________________________________)

                                       MEMORANDUM OPINION

         The plaintiff, Prison Legal News, filed this Freedom of Information Act (“FOIA”), 5

U.S.C. § 552 (2006), action in 2005. Currently before the Court are the Plaintiff’s Fifth Motion

for Summary Judgment (“Pl.’s Mot.”) and the Defendant’s Cross Motion for Summary Judgment

and Opposition to the Plaintiff’s Fifth Motion for Summary Judgment (“Def.’s Mot.”). For the

reasons stated below, the Court will grant the defendant’s motion, and deny the plaintiff’s

motion. 2




1
 The plaintiff’s complaint, filed September 13, 2005, names Harley G. Lappin, at that time the Director of the
Federal Bureau of Prisons, as the defendant. The Court has substituted Director Charles E. Samuels, Jr., as the
defendant in lieu of former Director Lappin pursuant to Federal Rule of Civil Procedure 25.
2
  In addition to the filings already identified, the Court considered the following submissions in resolving the
parties’ motions: (1) the Memorandum of Points and Authorities in Support of Plaintiff’s Fifth Motion for
Summary Judgment (“Pl.’s Mem.”); (2) the Statement of Material Facts as to Which There is no Material Issue in
Support of Plaintiff’s Fifth Motion for Summary Judgment (“Pl.’s Facts”); (3) the Memorandum of Points and
Authorities in Support of Defendant’s Cross Motion for Summary Judgment and Opposition to Plaintiff’s Fifth
Motion for Summary Judgment (“Def.’s Mem.”); (4) the Defendant’s Statement of Material Facts as to Which There
is no Genuine Dispute (“Def.’s Facts”); (5) the Defendant’s Response to Statement of Material Facts as to Which
There is no Material Issue in Support of Plaintiff’s Fifth Motion for Summary Judgment (“Def.’s Fact Resp.”); (6)
the Plaintiff’s Reply to Defendant’s Opposition to Fifth Motion [for] Summary Judgment and Response to
Defendant’s Cross Motion for Summary Judgment (“Pl.’s Reply”); and (7) the Defendant’s Reply to Plaintiff’s
Opposition to Defendant’s Opposition to Plaintiff’s Fifth Motion for Summary Judgment (“Def.’s Reply”).
                                              I. BACKGROUND

         The following facts are undisputed. 3 In 2003, the plaintiff, Prison Legal News, a non-

profit legal journal, filed a FOIA request with the Bureau of Prisons in which it sought:

         (A)ll documents showing all money paid by the Bureau of Prisons (BOP) for
         lawsuits and claims against it. This is all funds paid out to claimants/litigants
         between January 1, 1996 through and including July 31, 2003. I am requesting a
         copy of the verdict, settlement or claim in each case showing the dollar amount
         paid, the identity of the plaintiff/claimant and the legal identifying information for
         each lawsuit or claim or attorney fee award. I am also requesting a copy of the
         complaint (if it was a lawsuit) or the claim (if it was not) in each incident which
         describes the underlying facts of each lawsuit and claim.

Pl.’s Facts ¶ 2. The defendant “produced approximately 11,000 pages in response to [the

plaintiff’s] FOIA request. 8,468 pages were produced without redaction and 2,993 pages were

released with redactions.” Id. ¶ 4. As outlined in prior memorandum opinions and orders issued

by this Court in this litigation, the defendant provided numerous affidavits, declarations, and

Vaughn indices 4 in an effort to assure the Court that it had complied with the mandates of the

FOIA in responding to the plaintiff’s request. See Prison Legal News v. Lappin (Prison Legal

News I), 603 F. Supp. 2d 124 (D.D.C. 2009) (Walton, J.) (denying without prejudice the

defendant’s motion for summary judgment); February 25, 2010 Order, ECF No. 68 (denying


3
 The “[d]efendant admits the [s]tatements set forth in paragraphs 1-12” of the plaintiff’s thirteen paragraph
Statement of Material Facts as to Which There is no Material Issue in Support of Plaintiff’s Fifth Motion for
Summary Judgment. Def.’s Fact Resp. at 1. Further, the defendant admits the majority of paragraph thirteen of the
plaintiff’s statement of facts, but “cannot respond to [the p]laintiff’s assertion regarding religious affiliation or
countries of origin because it is unclear as to the issue [the p]laintiff raises with regard to this information.” Id.
Accordingly, the Court generally relies on the plaintiff’s statement of facts.
4
  Vaughn indices are a mainstay of FOIA proceedings at the district court level in this Circuit. “In Vaughn [the
District of Columbia Circuit] recognized the burden placed upon the district court when the government fails to
establish with sufficient specificity the basis of claimed exemption from FOIA disclosure of specific documents. To
alleviate that burden, [the Circuit] established the requirement for a Vaughn index so that a district judge could
examine and rule on each element of the itemized list.” Summers v. DOJ, 140 F.3d 1077, 1080-81 (D.C. Cir. 1998)
(internal citation omitted). The Circuit further noted that although it “ha[s] never required repetitive, detailed
explanations for each piece of withheld information,” Morley v. CIA, 508 F.3d 1108, 1122 (D.C. Cir. 2007) (citation
omitted), “[t]he Vaughn index ‘must adequately describe each withheld document or deletion from a released
document,’ and ‘must state the exemption claimed for each deletion or withheld document, and explain why the
exemption is relevant,’” Summers, 140 F.3d at 1080 (citation omitted).


                                                          2
without prejudice the defendant’s motion for reconsideration of the Court’s March 26, 2009

memorandum opinion and order); Prison Legal News v. Lappin (Prison Legal News II), 780 F.

Supp. 2d 29 (D.D. C. 2011) (Walton, J.) (granting summary judgment in part to the defendant

and finding that the defendant had performed an adequate search under the FOIA, and also

granting summary judgment in part to the plaintiff and finding that the defendant had not

sufficiently justified its reliance on the exemptions to the FOIA); see also Pl.’s Facts ¶¶ 3-9.

        Following the issuances of the above referenced memorandum opinions and orders, the

defendant produced a new Vaughn index in May 2011. Pl.’s Facts ¶ 10. The plaintiff again

“moved for summary judgment . . . , asserting that the supplemental Vaughn index did not

sufficiently justify the redactions.” Id. ¶ 11. In support of its position, the plaintiff noted that

“[i]n approximately 2,000 of the 11,000 documents produced to Plaintiffs, Defendant redacted

all personal names, judicial and administrative case numbers, and large blocks of text.” Id. In

response to the plaintiff’s motion for summary judgment, the defendant provided the plaintiff

“with newly redacted Exhibits 1 through 102 and a 129-page Second Supplemental Vaughn

index on or about November 30, 2011.” Id. ¶ 12. The newly redacted documents “still

contain[ed] redactions of individual names, job titles, department descriptions, work addresses,

dates of employment, dates of events, . . . and occasionally, entire sentences of text.” Id. ¶ 13;

Def.’s Fact Resp. at 1.

        The parties have now filed cross motions for summary judgment. In conjunction with its

motion, the defendant has submitted supplemental declarations and exhibits that it believes

demonstrate that it correctly relied upon FOIA exemptions in redacting the 102 documents that




                                                   3
remain at issue. 5 Def.’s Facts ¶ 2; Def.’s Mem. at 2; id., Declaration of Clinton Stroble (“Stroble

Decl.”), attaching April 25, 2012 Vaughn Index (“Stroble Vaughn Index”); id., Fourth

Supplemental Declaration of Wilson J. Moorer (“Fourth Moorer Decl.”). 6

                                        II. STANDARD OF REVIEW

           A court reviews an agency’s response to a FOIA request de novo, 5 U.S.C. §

552(a)(4)(B), and “FOIA cases typically and appropriately are decided on motions for summary

judgment,” ViroPharma Inc. v. HHS, 839 F. Supp. 2d 184, 189 (D.D.C. 2012) (citations

omitted). The Court will grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law. See

Fed. R. Civ. P. 56(a). More specifically, in a FOIA action to compel production of agency

records, the agency “is entitled to summary judgment if no material facts are in dispute and if it

demonstrates ‘that each document that falls within the class requested either has been produced .

. . or is wholly exempt from the [FOIA’s] inspection requirements.’” Students Against Genocide

v. U.S. Dep’t of State, 257 F.3d 828, 833 (D.C. Cir. 2001) (quoting Goland v. CIA, 607 F.2d

339, 352 (D.C. Cir. 1978)). “To successfully challenge an agency’s showing that it complied

with the FOIA, the plaintiff must come forward with ‘specific facts’ demonstrating that there is a

genuine issue with respect to whether the agency has improperly withheld extant agency

records.” Span v. DOJ, 696 F. Supp. 2d 113, 119 (D.D.C. 2010) (quoting DOJ v. Tax Analysts,

492 U.S. 136, 142 (1989)).

           Summary judgment in a FOIA case may be based solely on information provided in an

agency’s supporting affidavits or declarations if they are “relatively detailed and non-

5
 Despite the parties’ repeated references to 102 documents, the plaintiff makes clear that it does not dispute the
defendant’s redactions to Documents 5, 54, 56, and 64, and notes also that Documents 95-10, 96-2, 100-2, 100-4,
101-2, 101-3, 103-7, 103-8, and 103-11 are no longer redacted. Pl.’s Mem. at 2 n.2.
6
    The Court will refer to the declarations and Vaughn index collectively as the defendant’s “Vaughn submissions.”


                                                           4
conclusory,” SafeCard Servs., Inc. v. SEC, 926 F.2d 1197, 1200 (D.C. Cir. 1991) (internal

quotations and citations omitted), and when they:

       describe the documents and the justifications for nondisclosure with reasonably
       specific detail, demonstrate that the information withheld logically falls within the
       claimed exemption, and are not controverted by either contrary evidence in the
       record [or] by evidence of agency bad faith.

Military Audit Project v. Casey, 656 F.2d 724, 738 (D.C. Cir. 1981); see Beltranena v. Clinton,

770 F. Supp. 2d 175, 181-82 (D.D.C. 2011). In determining whether the defendant agency has

met its burden in support of non-production, “the underlying facts are viewed in the light most

favorable to the [FOIA] requester.” Weisberg v. DOJ, 705 F.2d 1344, 1350 (D.C. Cir. 1983).

Further, consistent with congressional intent tilting the scales in favor of full disclosure, courts

impose a substantial burden on an agency seeking to avoid disclosure based on the FOIA

exemptions. Morley v. CIA, 508 F.3d 1108, 1114 (D.C. Cir. 2007). Consequently, “exemptions

from disclosure must be narrowly construed . . . and conclusory and generalized allegations of

exemptions are unacceptable.” Id. at 1114-15 (citing Founding Church of Scientology of Wash.,

D.C., Inc. v. Nat’l Sec. Agency, 610 F.2d 824, 830 (D.C. Cir. 1979)) (internal quotation marks

and citation omitted). Nonetheless, “[w]hen disclosure touches upon certain areas defined in the

exemptions, . . . the [FOIA] recognizes limitations that compete with the general interest in

disclosure, and that, in appropriate cases, can overcome it.” Nat’l Archives & Records Admin.

v. Favish, 541 U.S. 157, 172 (2004).

                                          III. ANALYSIS

       The defendant asserts, see Def.’s Mem. at 2-3, and the plaintiff does not dispute, see

generally Pl.’s Reply, that

       the narrow issue, as it relates to the application of Exemptions 6 and 7(C), is
       whether the agency has met its burden in withholding names and personal
       identifying information that would likely reveal the identity of a person related to



                                                  5
         claims filed with the [d]efendant pursuant to the Federal Torts Claims Act
         (FTCA) and claims filed against the defendant related to [the] Equal Employment
         Opportunity Commission (EEOC) or [the] Merit Systems Protection Board
         [(MSPB)]. More specifically, as it relates to claims pursuant to the FTCA, the
         types of documents in question, as described in the Vaughn Index are Tort Claim
         Form SF-95; Tort Claim Judgments; Tort Claim Voucher for Payment; and
         documents including e-mails, facsimile cover sheets, and other documents related
         to the processing and disposition of such claims. As it relates to claims related to
         [the] EEOC or [the] MSPB, the types of documents in question relate to
         Settlement Stipulations, General Correspondence (E-mails, Fax Cover Sheets,
         Letters[)]; Merit System Protection Board—Settlement Agreements; Equal
         Employment Opportunity Commission—Settlement Agreements, Order of
         Dismissal, Settlement or Compr[om]ise Agreement, Notice of Settlement, Agency
         Offer of Resolution, and/or Stipulation of Dismissal; and Complaint of
         Discrimination, Form DOJ 201.

Def.’s Mem. at 2-3. 7 The defendant contends “that it has properly applied Exemptions 6 and

7(C) in redactions contained in the 102 [e]xhibits.” Id. at 3.

         The FOIA requires government agencies to release records to the public on request, see

generally 5 U.S.C. § 552(a), except for those records protected by any of nine enumerated

exemptions, see § 552(b). The defendant’s updated Vaughn index indicates that the defendants

applied both § 552(b)(6) (“Exemption 6”) and § 552(b)(7)(C) (“Exemption 7(C)”) to each of the

documents at issue. 8 See generally Stroble Vaughn Index. Thus, if the Court determines that the

documents at issue fall within the ambit of either exemption, it will be unnecessary to determine

whether the other also applies. See Coleman v. Lappin (Coleman I), 607 F. Supp. 2d 15, 23


7
  Although the plaintiff also complains of and identifies inconsistencies in the defendant’s redaction of a few
documents, Pl.’s Mem. at 9-10, the defendant has reviewed and corrected the inconsistencies, Def.’s Facts ¶ 6; see
also Def.’s Mem., Stroble Decl. ¶ 4. The plaintiff does not dispute that the defendant had adequately remedied the
inconsistencies. See generally Pl.’s Reply. Accordingly, the Court treats the issue as undisputed, and does not
address the inconsistencies identified by the plaintiff in this Memorandum Opinion. Fed. R. Civ. P. 56(e) (“If a
party fails to properly . . . address another party’s assertion of fact . . . the court may . . . consider the fact undisputed
for purposes of the motion.”).
8
 The only exception is Document 81, which was redacted pursuant to Exemption 5. Def.’s Mem., Stroble Vaughn
Index at 107. However, the plaintiff challenges only the application of Exemptions 6 and 7(C) to the documents.
See generally Pl.’s Mem. Additionally, although Document 54 lists only Exemption 6 in the column entitled
“Exemptions Applied,” both Exemptions 6 and 7(C) are discussed in the column entitled “Rationale for
Exemptions.” See Def.’s Mem., Stroble Vaughn Index at 76.



                                                              6
(D.D.C. 2009) (“If the Court determines that information properly is withheld under one

exemption, it need not determine whether another exemption applies to that same information.”

(citing Simon v. DOJ, 980 F.2d 782, 785 (D.C. Cir. 1992))).

A. Exemption 6

       Exemption 6 protects “personnel and medical files and similar files the disclosure of

which would constitute a clearly unwarranted invasion of personal privacy.” § 552(b)(6). The

term “similar files” is construed broadly and is “‘intended to cover detailed Government records

on an individual which can be identified as applying to that individual.’” U.S. Dep’t of State v.

Wash. Post Co., 456 U.S. 595, 602 (1982) (citation omitted). “The information in the file ‘need

not be intimate’ for the file to satisfy the standard, and the threshold for determining whether

information applies to a particular individual is minimal.” Milton v. DOJ, 783 F. Supp. 2d 55, 58

(D.D.C. 2011) (quoting New York Times Co. v. NASA, 920 F.2d 1002, 1006 (D.C. Cir. 1990)).

Information protected under Exemption 6 includes not only files, but also such items as a

person’s name, address, place of birth, employment history, and telephone number. See Judicial

Watch, Inc. v. FDA, 449 F.3d 141, 152 (D.C. Cir. 2006); Nat’l Ass’n of Retired Fed. Emps. v.

Horner, 879 F.2d 873, 875 (D.C. Cir. 1989); see also Gov’t Accountability Project v. U.S. Dep’t

of State, 699 F. Supp. 2d 97, 106 (D.D.C. 2010) (personal e-mail addresses); Schwaner v. Dep’t

of the Army, 696 F. Supp. 2d 77, 82 (D.D.C. 2010) (names, ranks, companies and addresses of

Army personnel).

       Here, the requested information consists of individuals’ names and personal identifying

information. Pl.’s Reply at 3; Def.’s Mem. at 2-3 (describing requested records as documents

concerning “person[s] related to claims filed with the Defendant pursuant” to various statutes).

Accordingly, the records are subject to Exemption 6. See Salas v. Office of Inspector Gen., 577




                                                 7
F. Supp. 2d 105, 111 (D.D.C. 2008) (finding that a “Complaint Form ‘concern[ing] an allegation

of work-related misconduct,’ and includ[ing] such information as names, social security

numbers, and dates of birth of the complainant and the subject” met the Exemption 6 threshold

as “personnel, medical, or similar file[s]” (citation omitted)).

       Once this threshold inquiry is met, the Court employs a balancing test to determine

whether release of such information constitutes a clearly unwarranted invasion of personal

privacy. See Wash. Post Co. v. HHS, 690 F.2d 252, 260 (D.C. Cir. 1982). It is the requester’s

obligation to demonstrate the existence of a significant public interest in disclosure. See

Coleman v. Lappin (Coleman II), 680 F. Supp. 2d 192, 196 (D.D.C. 2010).

       1. Whether Disclosure Would Constitute a Clearly Unwarranted Invasion of
          Personal Privacy

       The defendant relied on Exemption 6 to withhold “the names and personal identifying

information that would reveal the identity of a person related to claims filed with the [d]efendant

pursuant to the Federal Tort Claims Act (FTCA) and claims filed against the defendant related to

[the] Equal [Employment] Opportunity Commission (EEOC) or Merit System Protection

Board.” Def.’s Mem., Stroble Decl. ¶ 6; see generally id., Stroble Vaughn Index; id., Fourth

Moorer Decl. The plaintiff argues that the “[d]efendant has failed to . . . establish that the release

of the names would constitute a clearly unwarranted invasion of personal privacy.” Pl.’s Mem.

at 14. However, with respect to the FTCA claims, the defendant considered the fact that

disclosing names or other personal identifying information “would specifically disclose injuries,

death or losses suffered by individuals.” Def.’s Mem., Fourth Moorer Decl. ¶ 11. The defendant

conducted a similar analysis with respect to documents and information related to EEOC claims

and Merit System Protection Board claims, observing that “[t]he fact that a claim was filed

discloses that a specified individual has alleged that he or she suffered some form of



                                                  8
discrimination.” Id., Fourth Moorer Decl. ¶¶ 79, 102. Documents such as these, which associate

names and identifying information with personal information about injuries, deaths, and

allegations of discrimination, “easily fall under the purview of an individual’s ‘interest in

avoiding disclosure of personal matters,’ and controlling ‘information concerning his or her

person.’” Judicial Watch, Inc. v. DOJ, 365 F.3d 1108, 1125 (D.C. Cir. 2004) (quoting DOJ v.

Reporters Comm. for Freedom of Press, 489 U.S. 749, 762-63 (1989)); see also Wilson v. U.S.

Dep’t of Transp., 730 F. Supp. 2d 140, 156 (D.D.C. 2010) (“Because EEO charges often concern

matters of a sensitive nature, an EEO complainant has significant privacy interest in keeping

confidential the fact that she is an EEO complainant.”), aff’d, No. 10-5295, 2010 WL 5479580

(D.C. Cir. 2010); Horowitz v. Peace Corps, 428 F.3d 271, 279-80 (D.C. Cir. 2005) (holding that

complainant of sexual misconduct claim had a privacy interest in his name). The Court therefore

finds that the disclosure of the names and other personal identifying information would

constitute “a clearly unwarranted invasion of personal privacy.” § 522(b)(6).

       The plaintiff contends that the defendant “has controverted its own justifications by

revealing the names of individuals in the majority of the cases from which documents have been

released and redacting the names from only a portion of similar documents.” Pl.’s Mem. at 14-

15. However, the defendant states that “if an administrative complaint resulted in litigation in

the United States District Court and [the] [d]efendant was able to connect the administrative

complaint with litigation filed in the United States District Court, the information from the

administrative complaint was not redacted.” Def.’s Mem. at 7; see also id., Fourth Moorer Decl.

¶¶ 57-58 (indicating that only social security numbers and personal banking routing or account

numbers were redacted with respect to documents associated with cases filed in a United States




                                                  9
District Court). Accordingly, the fact that the defendant did not redact names from all of the

documents does not undermine its reliance on Exemption 6.

       2. Whether the Public Interest Outweighs the Personal Privacy Interests

       The plaintiff first states that there is a public interest in disclosing the names and

identifying information because without them, “records from administrative agency proceedings

lose most of their analytical use” and individuals reviewing the records would be unable to

identify “complementary records that would yield even more information by searching for

documents based on the names of the parties involved.” Pl.’s Mem. at 13-14.

       While there may be a public interest in being able to more easily identify complementary

records, the District of Columbia Circuit has held that “[t]he operative inquiry in determining

whether disclosure of a document implicating privacy issues is warranted is the nature of the

requested document itself, not the purpose for which the document is being requested.” Judicial

Watch, Inc. v. DOJ, 365 F.3d at 1126 (citing Reporters Comm., 489 U.S. at 773); see also Reed

v. NLRB, 927 F.2d 1249, 1252 (D.C. Cir. 1991). As the Circuit recently observed, “[t]he single

relevant public interest in FOIA balancing is the ‘extent to which disclosure of the information

sought would she[d] light on an agency’s performance of its statutory duties or otherwise let

citizens know what their government is up to.’” Consumers’ Checkbook Ctr. for the Study of

Servs. v. HHS, 554 F.3d 1046, 1059 (D.C. Cir. 2009) (alteration in original) (citation omitted).

Thus, while the plaintiff’s first stated interest in being better able to match certain documents

with certain other documents identifies a particular purpose for how the information will be used,

it does not constitute a proper public interest under Exemption 6.

       The plaintiff also states that there is a public interest “in knowing how much money was

used to settle claims against [the defendant’s] employees and officials.” Pl.’s Reply at 9. The




                                                 10
plaintiff states further that, “[w]ithout the identifying information from these 102 documents,

there is no way to know whether those individuals have been accused multiple times of serious

offenses, how much tax payer money has been used to resolve claims against those individuals,

and whether those individuals continue to be employed by [the defendant].” Id.

         Although “the public may have an interest in knowing that a government investigation

itself is comprehensive, that the report of an investigation released publicly is accurate, that any

disciplinary measures imposed are adequate, and that those who are accountable are dealt with in

an appropriate manner,” such “public interests . . . would not be satiated in any way by the

release of the names” of the employees. Stern v. FBI, 737 F.2d 84, 92 (D.C. Cir. 1984). 9 “[T]he

public interest in the disclosure of the identities of the censured employees is only in knowing

who the public servants are that were involved in the governmental wrongdoing, in order to hold

the governors accountable to the governed.” Id. Thus, the Circuit has held that where a FOIA

request “occur[s] against the backdrop of a well-publicized scandal, and the public [is] aware

that certain employees ha[ve] been censured,” disclosure of the employees’ names might be

warranted. Beck v. DOJ, 997 F.2d 1489, 1493 (D.C. Cir. 1993).

         The defendant here has disclosed the names of individuals who were acting in their

official capacities, see, e.g., Def.’s Mem., Fourth Moorer Decl. ¶¶ 11, 34, 67, as well as the

names of individuals who were involved in public litigation, id. at 7; see also id., Fourth Moorer

Decl. ¶¶ 57-58. The requested information thus consists entirely of the names and other personal

identifying information, Pl.’s Mem. at 3, of individuals who were not acting in an official

capacity, Def.’s Mem., Fourth Moorer Decl. ¶¶ 11, 34, 67. The plaintiff has identified no well-

9
 Although the Stern court was applying Exemption 7(C), 737 F.2d at 92, the Supreme Court has stated that
“Exemptions 7(C) and 6 differ in the magnitude of the public interest that is required to override the respective
privacy interests protected by the exemptions,” but not “the identification of the relevant public interest to be
weighed in the balance,” DOD v. FLRA, 510 U.S. 487, 496 n.6 (1994) (first emphasis added). Accordingly, the
Court considers Exemption 7(C) cases instructive in regards to the identification of the public interest in disclosure.


                                                          11
publicized scandal or other information, such as a public letter censuring particular employees,

see, e.g., Stern, 737 F.2d at 93-94, to serve as the public interest in disclosing the names and

other identifying information. Indeed, another member of this Court has held that, pursuant to

Exemption 6, the same defendant properly withheld “‘names [and other identifying information]

of [its] staff members and other inmates that were involved in the investigation of retaliation,

sexual harassment, and cruel and unusual wrongful acts.’” Coleman I, 607 F. Supp. 2d at 22

(citation omitted); see also Wilson, 730 F. Supp. 2d at 156 (holding that name of EEO

complainant was properly withheld); Horowitz, 428 F.3d at 279-80 (holding that name of

complainant of sexual misconduct claim was properly withheld).

       It is true that “[t]he Court ordinarily ‘consider[s], when balancing the public interest in

disclosure against the private interest in exemption, the rank of the public official involved and

the seriousness of the misconduct alleged,’” Coleman II, 680 F. Supp. 2d at 199-200 (quoting

Kimberlin v. DOJ, 139 F.3d 944, 949 (D.C. Cir. 1998)), because “there is a strong public interest

in monitoring the conduct and actual performance of public officials,” Baez v. DOJ, 647 F.2d

1328, 1339 (D.C. Cir. 1980). Here, however, given the nature of the privacy interests at stake,

i.e., public confirmation that particular individuals suffered deaths or other losses, and disclosure

of details of various types of discrimination allegations made by or against particular individuals,

and given also the lack of a well-publicized scandal or other information suggesting that agency

misconduct occurred within the timeframe of the plaintiff’s FOIA request, the Court finds that

the public interest in knowing the names and other identifying information does not outweigh the

individuals’ privacy interests. Cf. Stern, 737 F.2d at 93-94 (disclosing names and identifying

information where public was aware of censure letter indicating that high ranking official had

acted in an “intolerable” manner); Beck, 997 F.2d at 1493 (“The Supreme Court has made clear .




                                                 12
. . that . . . there is no public interest in” the release of “information that would identify . . .

specific government employees as the subjects of ‘findings’ of wrongdoing.”). Accordingly, the

Court finds that the defendant properly relied on Exemption 6 to withhold the names and other

identifying information at issue. Because the defendant appropriately relied on Exemption 6, the

Court will not consider the applicability of Exemption 7(C).

B. Segregability

           Where an agency establishes the applicability of an exemption, “it must nonetheless

disclose all reasonably segregable, nonexempt portions of the requested record.” Assassination

Archives & Research Ctr. v. CIA, 334 F.3d 55, 58 (D.C. Cir. 2003) (citing 5 U.S.C. § 552(b)).

As this Court noted in a prior opinion in this litigation, segregability is not at issue because the

defendant made that assessment previously. Prison Legal News II, 780 F. Supp. 2d at 35 n.3. In

any event, because the Court has now determined that the defendant properly redacted names

and other identifying information, and upon review of the defendant’s Vaughn submissions, the

Court finds that the submissions adequately specify “which portions of the document[s] are

disclosable and which are allegedly exempt.” Vaughn v. Rosen, 484 F.2d 820, 827 (D.C. Cir.

1973).

                                              IV. CONCLUSION

           For the foregoing reasons, the Court grants the defendant’s motions for summary

judgment, and denies the plaintiff’s motion for summary judgment. 10

            SO ORDERED this 23rd day of July, 2013.


                                                              REGGIE B. WALTON
                                                              UNITED STATES DISTRICT JUDGE



10
     An Order consistent with this Memorandum Opinion will be issued by the Court.


                                                        13